Order of disposition, Family Court, New York County (Sheldon Rand, JO, entered on or about April 23, 1993, terminating respondent’s parental rights upon a finding of permanent neglect, and transferring guardianship and custody of the subject child to petitioners for purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent failed to plan for the child’s future by availing herself of the drug rehabilitation program that petitioner agency continually sought and encouraged her to enter (see, Matter of Star Leslie W., 63 NY2d 136, 142-143; Matter of Fatima Canisha K., 183 AD2d 499, lv denied 80 NY2d 756). "[A]n agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has embarked on a diligent course but faces an utterly un-co-operative or indifferent parent should nevertheless be deemed to have fulfilled its duty” (Matter of Sheila G., 61 NY2d 368, 385). The evidence at the dispositional hearing established that the child has been in the same foster home since he was five months old and appears to be thriving there, and that his best interests would be served by adoption into that home (see, Matter of Star Leslie W., supra, at 147-148). Concur—Murphy, P. J., Sullivan, Wallach, Kupferman and Ross, JJ.